Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note that this action replaces the former FINAL action since a rejection was left out by mistake. 

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,548,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed extract is in the claims of this patent.

Claims 1-3, 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,383,903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed extract is in the claims of this patent.

Claims 1, 3, 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,610,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed extract is in the claims of this patent.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
               Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

            The claims are directed to an extract of Amaranth, the extract comprising
about 3% to about 20% nitrates;
about 5 % to about 25% potassium; and,
less than about 0.1% of total oxalic acid, wherein the total oxalic acid comprises free oxalic acid and oxalates, wherein the extract of Amaranth enhances bioavailability of nitric oxide in a mammal which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
(e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e.,  extract of amaranth ) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as tea, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged.
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts.  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. Furthermore, inherent or innate characteristics of the naturally 
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. Note also that “powder” will still read on a natural product. The “addition” of vitamin C does not create any markedly different characteristics especially since it is inherently in Amaranth as evidenced by Sarker et al. The same holds true for whether the composition is a cosmetic, pharmaceutical or food composition since there is nothing which imparts a markedly different characteristic on the composition. Therefore, the claim is not meaningfully limited and does not amount to significantly more than each product of nature by itself. Finally, the claimed composition is like the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 

Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients). 
Thus, the claimed composition is not eligible subject matter under current 35 USC 101 standards.

Applicant argues that allegedly by processing the extract of Amaranth the way applicant does allegedly enhances bioavailbility of nitric oxide in a mammal.

While this is nice, so what ? 

What is claimed is an extract of amaranth and that is it. There is nothing added to the extract to change anything about the extract only that allegedly its bioavailability of 

Dr. Antony in his declaration once again argues that the extract has allegedly enhanced bioavailability of nitric oxide in a mammal but what does that mean ? How does that help the extract ?







Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-16 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Maiyo et al. and as evidenced by Sarker et al.  


Maiyo teaches that the leaves of Amaranthus caudatus are extracted with methanol just as applicant has done, see pages 17-20 of the instant specification, specifically the abstract of Maiyo and the full disclosure of Maiyo.  Sarker teaches that vitamin C is inherently in Amaranthus, see abstract. Thus, the same extract as claimed is inherently taught in Maiyo. Maiyo teaches that the plants were ground and dried, thus powder form is taught.



It is not understood why applicant has added in claim 16 adding in more nitrate to the claimed extract. Thus, it is confusing how much more nitrate is being added to the dosage form. The bioavailability is inherent to the fact that the same extract as claimed is being used in Maiyo.

The declaration by Dr. Antony has been carefully considered but it is noted that it seems to address only the nitrate levels and does not present any arguments to the amount of oxalic acid which seems to be the point of novelty according to applicant’s arguments. 


Claim(s) 1-3, 5-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Ozsoy et al. and as evidenced by Sarker et al. and “NC State Extension”.







Claim 1 has been amended to recite, “less than about 0.1% of total oxalic acid”. While this is noted, it is not clear “total oxalic acid” in what ? Thus, the amounts are relative and meaningless since while the claim may define the amount of total oxalic acid, without knowing in what, makes the amounts, relative, vague, confusing and meaningless. 
It is not understood why applicant has added in claim 16 adding in more nitrate to the claimed extract. Thus, it is confusing how much more nitrate is being added to the dosage form. The bioavailability is inherent to the fact that the same extract as claimed is being used in Maiyo.

The declaration by Dr. Antony has been carefully considered but it is noted that it seems to address only the nitrate levels and does not present any arguments to the amount of oxalic acid which seems to be the point of novelty according to applicant’s arguments. 





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 5-16 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maiyo et al. and as evidenced by Sarker et al.  


Maiyo teaches that the leaves of Amaranthus caudatus are extracted with methanol just as applicant has done, see pages 17-20 of the instant specification, specifically the abstract of Maiyo and the full disclosure of Maiyo.  Sarker teaches that vitamin C is inherently in Amaranthus, see abstract. Thus, the same extract as claimed is inherently taught in Maiyo. Maiyo teaches that the plants were ground and dried, thus powder form is taught.
Maiyo appears to be identical to (and thus anticipate) the presently claimed extract since both were prepared using the same solvent (methanol), the leaves, ground and consequently dried. Consequently, the instantly claimed extract composition appears to be anticipated by the cited reference.  
	In the alternative, even if the claimed extract composition is not identical to the referenced extract composition with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced extract composition is likely to inherently possess the same characteristics of the claimed extract composition.  Thus, the claimed extract composition would have been obvious to those of ordinary skill in the art within the 
	Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.

	Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether the claimed extract differs and, if so, to what extent, from extract disclosed by the cited reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Please also note that “the patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 

Claim 1 has been amended to recite, “less than about 0.1% of total oxalic acid”. While this is noted, it is not clear “total oxalic acid” in what ? Thus, the amounts are relative and meaningless since while the claim may define the amount of total oxalic acid, without knowing in what, makes the amounts, relative, vague, confusing and meaningless. 

It is not understood why applicant has added in claim 16 adding in more nitrate to the claimed extract. Thus, it is confusing how much more nitrate is being added to the dosage form. The bioavailability is inherent to the fact that the same extract as claimed is being used in Maiyo.

The declaration by Dr. Antony has been carefully considered but it is noted that it seems to address only the nitrate levels and does not present any arguments to the amount of oxalic acid which seems to be the point of novelty according to applicant’s arguments. 



Claim(s) 1-3, 5-16 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ozsoy et al. and as evidenced by Sarker et al. and “NC State Extension”.




Ozsoy teaches that the leaves and stems of Amaranthus lividus are extracted with methanol just as applicant has done, see pages 17-20 of the instant specification, specifically the abstract of Ozsoy and the full disclosure of Ozsoy.  Sarker teaches that vitamin C is inherently in Amaranthus, see abstract. Thus, the same extract as claimed is inherently taught in Ozsoy. Ozsoy teaches that the plants were ground and dried, thus powder form is taught. “NC State Extension” evidences that Amaranthus lividus and Amaranthus blitum are one and the same.

Ozsoy appears to be identical to (and thus anticipate) the presently claimed extract since both were prepared using the same solvent (methanol), the leaves and stems, ground and consequently dried. Consequently, the instantly claimed extract composition appears to be anticipated by the cited reference.  
	In the alternative, even if the claimed extract composition is not identical to the referenced extract composition with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced extract composition is likely to inherently possess the same characteristics of the claimed extract composition.  Thus, the claimed extract composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103.  Further, if not anticipated, the result-effective adjustment of particular conventional working conditions (e.g., conventional temperatures, agitation of 
	Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.

	Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether the claimed extract differs and, if so, to what extent, from extract disclosed by the cited reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Please also note that “the patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 



It is not understood why applicant has added in claim 16 adding in more nitrate to the claimed extract. Thus, it is confusing how much more nitrate is being added to the dosage form. The bioavailability is inherent to the fact that the same extract as claimed is being used in Maiyo.
The declaration by Dr. Antony has been carefully considered but it is noted that it seems to address only the nitrate levels and does not present any arguments to the amount of oxalic acid which seems to be the point of novelty according to applicant’s arguments. 



Claims 1-3, 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maiyo et al. and as evidenced by Sarker et al.  


Maiyo teaches that the leaves of Amaranthus caudatus are extracted with methanol just as applicant has done, see pages 17-20 of the instant specification, 

In the event it is seen that the extract was not made into a powder (which is NOT being admitted) then it would have been obvious to make the extract into a powder since drying the extract and then crushing it into a powder for storage or to put the powder into a table or capsule is obvious to one having ordinary skill in the art.

Claim 1 has been amended to recite, “less than about 0.1% of total oxalic acid”. While this is noted, it is not clear “total oxalic acid” in what ? Thus, the amounts are relative and meaningless since while the claim may define the amount of total oxalic acid, without knowing in what, makes the amounts, relative, vague, confusing and meaningless. 
It is not understood why applicant has added in claim 16 adding in more nitrate to the claimed extract. Thus, it is confusing how much more nitrate is being added to the dosage form. The bioavailability is inherent to the fact that the same extract as claimed is being used in Maiyo.
The declaration by Dr. Antony has been carefully considered but it is noted that it seems to address only the nitrate levels and does not present any arguments to the amount of oxalic acid which seems to be the point of novelty according to applicant’s arguments. 



Claims 1-3, 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ozsoy et al. and as evidenced by Sarker et al. and “NC State Extension”.




Ozsoy teaches that the leaves and stems of Amaranthus lividus are extracted with methanol just as applicant has done, see pages 17-20 of the instant specification, specifically the abstract of Ozsoy and the full disclosure of Ozsoy.  Sarker teaches that vitamin C is inherently in Amaranthus, see abstract. Thus, the same extract as claimed is inherently taught in Ozsoy. Ozsoy teaches that the plants were ground and dried, thus powder form is taught. “NC State Extension” evidences that Amaranthus lividus and Amaranthus blitum are one and the same.

In the event it is seen that the extract was not made into a powder (which is NOT being admitted) then it would have been obvious to make the extract into a powder since drying the extract and then crushing it into a powder for storage or to put the powder into a table or capsule is obvious to one having ordinary skill in the art.


It is not understood why applicant has added in claim 16 adding in more nitrate to the claimed extract. Thus, it is confusing how much more nitrate is being added to the dosage form. The bioavailability is inherent to the fact that the same extract as claimed is being used in Maiyo.

The declaration by Dr. Antony has been carefully considered but it is noted that it seems to address only the nitrate levels and does not present any arguments to the amount of oxalic acid which seems to be the point of novelty according to applicant’s arguments. 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655